PER CURIAM.
Appellant suffered an order in the nature of a directed verdict dismissing his complaint at the conclusion of his case as plaintiff in an action to establish a trust in property held by an estate. The single point on appeal urges that the trial judge misapplied F.S. § 90.05, F.S.A., commonly called the “Dead Man’s Statute”. It clearly appears that the transaction appellant sought to establish does not come under the holding of the case of Tharp v. Kitchell, 151 Fla. 226, 9 So.2d 457 (1942), because the transaction was with the deceased personally and not with the deceased as an officer of the corporation. No error has been shown.
Affirmed.